Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyanagi et al. (US 2017/0088728 A1).

Regarding claim 12, Oyanagi meets the claimed an ink for an inkjet head, and the inkjet head is configured to eject the ink from a nozzle by an inkjet method, (Examiner notes the intended use of the claimed ink does not limit the claim scope, see MPEP 2114. The ink of Oyanagi is capable of being using in an inkjet jet head, see [0086]) and the ink comprising: a resin particle (dispersions where fine particles of resin see [0066]) having a size capable of passing through the nozzle, (see [0096]).
Oyanagi does not explicitly teach wherein the resin particle contains a fibrous substances wherein the fibrous substance is disposed inside the resin particle. 
Oyanagi teaches a fiber based resin (such as cellulose acetate buterate, hydroxypropyl cellulose), see [0065]. Oygani teaches dispersions where fine particles of resin see [0066]. Thus, a fiber based resin in a particle form meets the claimed fibrous substance is disposed inside the resin particle.
The courts have held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I). 
Examiner finds that Oyanagi differs from the claim only in the substitution of the cellulose acetate buterate in place of the generic resin particle of Oyanagi [0066]. Examiner finds that one of ordinary skill in the art  could have substituted one known element for another, and the results of the substitution would have been predictable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to substitute the cellulose acetate buterate in place of the generic resin particle of Oyanagi [0066] to use a particle in order to ensure that plugging of the nozzle in the ink jet recording device and a mesh filter or the like provided in the ink flow path can be prevented, see [0021].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744